     Case 2:20-cv-05668-JAK-KS Document 26 Filed 09/12/20 Page 1 of 5 Page ID #:111




 1
 2
 3
                                                                            JS-6
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      SECURITIES AND EXCHANGE            )         NO. 2:20-cv-05668-JAK-KS
11    COMMISSION,                        )
12              Plaintiff/Petitioner,    )
          v.                             )         FINAL JUDGMENT ENFORCING ORDER
13                                       )         OF THE SECURITIES AND EXCHANGE
      VERTICAL FUND GROUP, INC.,
14                                       )         COMMISSION AGAINST CHRISTOPHER
      GUSTAVO A. ALTUZARRA, and
      CHRISTOPHER R. CHASE,              )         CHASE
15
                 Defendants/Respondents. )
16    _________________________________ )
17
18          On April 8, 2020, Plaintiff, Securities and Exchange Commission (the “Commission”)
19    filed an Application Enforcing Compliance with a Commission Order against Defendants
20    Christopher R. Chase, Vertical Fund Group, Inc., and Gustavo A. Altuzarra (“Altuzarra”) in
21    the United States District Court for the Southern District of California (Dkt. No.1.) On June
22    22, 2020, the matter was transferred to the Central District of California and assigned to the
23    undersigned United States District Judge. (Dkt. No. 12.) On July 15, 2020 the matter was
24    referred to U.S. Magistrate Judge Karen L. Stevenson to conduct all proceedings necessary
25    and to prepare a proposed Order for the Court’s consideration. (Dkt. No. 21.) On August 28,
26    2020, Magistrate Judge Stevenson held a telephonic hearing on the Application to Enforce
27    Compliance with the Commission Order and recommended that the Application be granted in
28

                                                   1
     Case 2:20-cv-05668-JAK-KS Document 26 Filed 09/12/20 Page 2 of 5 Page ID #:112




 1    its entirety. (Dkt. No. 23.) Accordingly, the Court HEREBY enters final judgment against
 2    Christopher R. Chase as follows:
 3          The Commission having applied to the Court for a Judgment pursuant to Section 20(c)
 4    of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77t(c), Section 21(e)(1) of the
 5    Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78u(e)(1), Section 209(d) of
 6    the Investment Advisers Act of 1940 (“Advisers Act”), 15 U.S.C. § 80b-9(d), and Section
 7    42(d) of the Investment Company Act of 1940 (“Investment Company Act”), 15 U.S.C. §80a-
 8    41(d), enforcing compliance by Defendant Christopher R. Chase (“Chase”) with a final
 9    Commission order entered against him on August 22, 2017 (the “Commission Order”) which,
10    in part, ordered Chase to pay, jointly and severally with Defendants Vertical Fund Group, Inc.
11    (“VFG”), and Gustavo A. Altuzarra (“Altuzarra”), disgorgement of $6,272,549 plus $362,408
12    in prejudgment interest for a total of $6,634,957, a civil penalty in the amount of $2,400,000
13    and applicable interest, and injunctive relief. It appearing to the Court that such a Judgment
14    should enter, it is hereby:
15                                                     I.
16          ORDERED, ADJUDGED, AND DECREED that the Commission Order be and the
17    same hereby is enforced.
18                                                     II.
19          FURTHER ORDERED, ADJUDGED, AND DECREED, that Chase shall pay to the
20    Commission disgorgement in the amount of $6,272,549 plus pre-order interest in the amount
21    of $362,408 and all post-order interest accrued pursuant to Rule 600 of the Commission’s
22    Rules of Practice, 17 C.F.R. § 201.600, through the entry of this Final Judgment; and a civil
23    money penalty in the amount of $2,400,000 plus all post-order interest accrued pursuant to 31
24    U.S.C. §3717 through the entry of this Final Judgment.
25          Defendant may transmit payment in one of the ways set forth in paragraph V below.
26    Defendant shall simultaneously transmit photocopies of evidence of payment and case
27    identifying information to the Commission’s counsel in this action. By making this payment,
28

                                                   2
     Case 2:20-cv-05668-JAK-KS Document 26 Filed 09/12/20 Page 3 of 5 Page ID #:113




 1    Defendant relinquishes all legal and equitable right, title, and interest in such funds and no
 2    part of the funds shall be returned to Defendant.
 3          The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan
 4    to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over
 5    the administration of any distribution of the Fund. If the Commission staff determines that the
 6    Fund will not be distributed, the Commission shall send the funds paid pursuant to this Final
 7    Judgment to the United States Treasury.
 8                                                      III.
 9          FURTHER ORDERED, ADJUDGED, AND DECREED, that Chase shall cease and
10    desist from committing or causing any violations and any future violations of Section 17(a) of
11    the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Sections
12    206(1), 206(2), and 206(4) of the Advisers Act and Rules 206(4)-7 and 206(4)-8 thereunder,
13    and Sections 17(a)(1), 17(a)(3) and 34(b) of the Investment Company Act.
14                                                      IV.
15          FURTHER ORDERED, ADJUDGED, AND DECREED, that Chase is (a) barred
16    from associating with any broker, dealer, investment adviser, municipal securities dealer,
17    municipal advisor, transfer agent, or nationally recognized statistical rating organization; (b)
18    prohibited from serving or acting as an employee, officer, director, member of an advisory
19    board, investment adviser or depositor of, or principal underwriter for, a registered investment
20    company or affiliated person of such investment adviser, depositor, or principal underwriter;
21    (c) barred from participating in any offering of a penny stock, including: acting as a promoter,
22    finder, consultant, agent or other person who engages in activities with a broker, dealer or
23    issuer for purposes of the issuance or trading in any penny stock, or inducing or attempting to
24    induce the purchase or sale of any penny stock; and (d) prohibited from acting as an officer or
25    director of any issuer that has a class of securities registered pursuant to Section 21 of the
26    Exchange Act or that is required to file reports pursuant to Section 15(d) of the Exchange Act.
27    Chase has the right to apply for reentry to the appropriate self-regulatory organization or, if
28    none, to the Commission.

                                                    3
     Case 2:20-cv-05668-JAK-KS Document 26 Filed 09/12/20 Page 4 of 5 Page ID #:114




 1                                                        V.
 2          FURTHER ORDERED, ADJUDGED, AND DECREED, that Chase shall make
 3    payment in one of the following ways:
 4          (1)       Chase may transmit payment electronically to the Commission, which will
 5    provide detailed ACH transfer/Fedwire instructions upon request;
 6          (2)       Chase may make direct payment from a bank account via Pay.gov through the
 7    SEC website at http://www.sec.gov/about/offices/ofm.htm; or
 8          (3)       Chase may pay by certified check, bank cashier’s check, or United States postal
 9    money order, made payable to the Securities and Exchange Commission and hand-delivered
10    or mailed to:
11          Enterprise Services Center
12          Accounts Receivable Branch
13          HQ Bldg., Room 181, AMZ-341
14          6500 South MacArthur Boulevard
15          Oklahoma City, OK 73169
16
17          Payments by check or money order must be accompanied by a cover letter identifying
18    Chase as Defendant in this action, and the name of this Court and the docket number of this
19    action; a copy of the cover letter and check or money order must be sent to Christy J. White,
20    Securities and Exchange Commission, 100 F Street, NE, Mail stop 5628, Washington, DC
21    20549-0022. Upon such payments being fully made, the Commission will provide Chase with
22    a full satisfaction of judgment and discharge any judgment lien it may have docketed.
23                                                        VI.
24          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to
25    the foregoing, may order such relief as may be necessary for enforcement of any order of this
26    Court as to disgorgement and prejudgment interest through civil contempt and/or other
27    collection procedures authorized by law.
28    \\

                                                      4
     Case 2:20-cv-05668-JAK-KS Document 26 Filed 09/12/20 Page 5 of 5 Page ID #:115




 1                                                     VII.
 2          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to
 3    the foregoing, may order such relief as may be necessary for enforcement of any order of this
 4    Court as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act,
 5    28 U.S.C. §§ 3001 – 3308.
 6                                                     VIII.
 7          FURTHER ORDERED, ADJUDGED, AND DECREED that the Court shall retain
 8    jurisdiction of this matter for the purposes of enforcing the terms of this Judgment. Post
 9    Judgment interest shall accrue pursuant to 28 U.S.C. § 1961, from the date of this Final
10    Judgment until the date all amounts owed have been paid.
11                                                     IX.
12          FURTHER ORDERED, ADJUDGED, AND DECREED, that , solely for purposes
13    of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523,
14    the allegations in the Application are true and admitted by Chase, and further, any debt for
15    disgorgement, prejudgment interest, civil penalty or other amounts due by Chase under this
16    Final Judgment or any other judgment, order, consent order, decree or settlement agreement
17    entered in connection with this proceeding, is a debt for the violation Chase of the federal
18    securities laws or any regulation or order issued under such laws, as set forth in Section
19    523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
20
21    Dated: September 12, 2020
22                                                             ______________________________
23                                                                  JOHN A. KRONSTADT
                                                                UNITED STATES DISTRICT JUDGE
24
25    Presented by:
26
         KAREN L. STEVENSON
27    UNITED STATES MAGISTRATE JUDGE
28

                                                   5
